    Case 1:20-mj-00229-IDD Document 4 Filed 08/06/20 Page 1 of 3 PageID# 4



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       Case No. 1:20-mj-229
SEBAIKE MWENDAPEKE,                                  )
     “Damu Damu,”                                    )
                                                     )
               Defendant.                            )

                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Sergeant Jonathan Whitson, being duly sworn, state the following:

       1.      I entered on duty with the United States Park Police (USPP) in May 2010. I

graduated from the Federal Law Enforcement Training Center in September 2010. As a USPP

officer, I have received training in the enforcement of Federal laws and regulations.

       2.      This affidavit is submitted in support of a criminal complaint charging that on or

about August 5, 2020, in Arlington County, Virginia, within the Eastern District of Virginia,

SEBAIKE MWENDAPEKE, also known as “Damu Damu,” did unlawfully and recklessly create

a risk of public alarm or nuisance by engaging in a display and act that was obscene, in violation

of 36 C.F.R. § 2.34 (a)(2).

       3.      The information contained in this affidavit is based upon information provided to

me by other law enforcement officials, including USPP Officer Nicholas Hafner. This affidavit

contains information necessary to support probable cause, but it is not intended to include each

and every fact and matter observed by me or known to the United States.




                                                1
    Case 1:20-mj-00229-IDD Document 4 Filed 08/06/20 Page 2 of 3 PageID# 5



       4.      Gravelly Point Park is owned and administered by the Department of Interior and

the National Park Service. It is adjacent to the George Washington Memorial Parkway and located

in Arlington County, within the Eastern District of Virginia.

       5.      On Wednesday, August 5, 2020, at approximately 7:38 p.m., Officer Hafner was

dispatched to Gravelly Point for a report of a male subject exposing himself in public. Two separate

callers had told USPP that the subject was exposing himself, but both callers refused to standby

for the arrival of law enforcement officers and did not want to file a report.

       6.      Once on scene, Officer Hafner noticed an individual, later identified as

MWENDAPEKE, wearing only red boxer shorts standing in a field near multiple groups of

individuals and families. Officer Hafner exited his vehicle, approached MWENDAPEKE, and

asked him if was exposing himself in public. MWENDAPEKE stated that he was not. Officer

Hafner told MWENDAPEKE that USPP had received two calls about him and asked

MWENDAPEKE if he was willing leave the area. MWENDAPEKE agreed.

       7.      Officer Hafner then proceeded to further investigate the complaints. Officer Hafner

asked a group of individuals if they saw MWENDAPEKE doing anything inappropriate. A few

people responded affirmatively. Officer Hafner then asked the group if anyone was willing to write

a statement of what they saw. All stated that they didn’t want to get involved. Officer Hafner told

the group that he could not take action without a witness. In response, one witness said that she

had witnessed MWENDAPEKE expose himself and touch his penis.

       8.      Officer Hafner caught up to MWENDAPEKE, stopped him, and placed him under

arrest. USPP Officer Lee Kleinmann subsequently arrived on scene and advised Officer Hafner

that he had investigated MWENDAPEKE for engaging in obscene acts in public on July 30, 2020.

The complainant in Officer Kleinmann’s case, however, refused to provide a statement.




                                                  2
    Case 1:20-mj-00229-IDD Document 4 Filed 08/06/20 Page 3 of 3 PageID# 6



       9.      Officer Hafner transported MWENDAPEKE back to the original area of the

incident. The witness identified MWENDAPEKE as the person she saw masturbating. The witness

wrote a statement that MWENDAPEKE “pulled the top part of his shorts towards his groin and

started to touch himself. He did so for close to the length of my group’s workout - approx. 45 min.

He was making rapid up and down movements on his groin and penis, he was casual about his

action, gyrated and continued doing this facing the group, facing the parking lot facing the path

while numerous people and children passed by.”

       10.     MWENDAPEKE identified himself to Officer Hafner as “Damu Damu.” He was

transported to the USPP District 2 station for processing. MWENDAPEKE’s fingerprints and

arrest history identified his true name as SEBAIKE MWENDAPEKE.

       11.     The Metropolitan Washington Airport Authority Police Department provided

information that their officers had encountered MWENDAPEKE on July 24 and 28, 2020, and had

transported him to Virginia Hospital Center on each occasion for mental health treatment.

       12.     Based on the foregoing, I submit there is probable cause to believe that on or about

August 5, 2020, in Arlington County, Virginia, within the Eastern District of Virginia, SEBAIKE

MWENDAPEKE, also known as “Damu Damu,” did unlawfully and recklessly create a risk of

public alarm or nuisance by engaging in a display and act that was obscene, in violation of 36

C.F.R. § 2.34 (a) (2).

                                                     ______________
                                                     _____________________
                                                     Sergeant Jonatha
                                                              Jonathan Whitson
                                                     United States Park Police
Subscribed and sworn to by telephone in
accordance with Fed. R. Crim. P. 4.1,
this 6th dayy of August
                 Augu 2020.


          able IIvan
The Honorable    van D. Davis
United States Magistrate Judge



                                                3
